DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-3, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG-Pub No.: 2019/0086709 A1, hereinafter, “Lee”).
Regarding claim 1, Lee discloses a display device (see Lee, FIGs. 4A and 4B) comprising:
a folding area (BA, FIG. 4B) at which the display device is foldable (FIG. 4B);
a first non-folding area (top NBA) and a second non-folding area (bottom NBA) opposing each other with the folding area (BA) therebetween (FIG. 4B);
a display panel (DP, FIG. 4B);
an adhesive member (OAP1, ¶ [0054]); and
a protective film (WM+OAP2, FIG. 4B) facing the display panel (DP) with the adhesive member (OAP1) therebetween, the adhesive member (OAP1) coupling the protective film (WM+OAP2) to the display panel (DP, FIG. 4B).
Lee fails to explicitly disclose that the adhesive member (OAP1) has a thickness of about 15 micrometers to about 18 micrometers.
However, Lee discloses that the adhesive member (OAP1) has a thickness of 5 micrometers to 100 micrometers (¶ [0017]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the adhesive member with a thickness of about 15 micrometers to about 18 micrometers, since where the claimed ranges (about 15 micrometers to about 18 micrometers) lie inside ranges disclosed by prima facie case of obviousness exists. See MPEP § 2144.05(I).

Regarding claim 2, Lee discloses the display device of claim 1, wherein the protective film (WM+OAP2) facing the display panel (DP) with the adhesive member (OAP1) therebetween, comprises polyimide (¶ [0087], OAP2 comprising polyimide).

Regarding claim 3, Lee discloses the display device of claim 1, wherein the adhesive member (OAP1) which has the thickness of about 15 micrometers to about 18 micrometers and is between the display panel (DP) and the protective film (WM+OAP2), includes an acrylic material (¶ [0087]).

Regarding claim 9, Lee discloses the display device of claim 1, wherein the adhesive member (OAP1) which has the thickness of about 15 micrometers to about 18 micrometers, couples the display panel (DP) and the protective film (WM+OAP2) to each other at each of the first non-folding area (top NBA), the second non-folding area (bottom NBA) and the folding area (BA; Lee, FIG. 4B).

Regarding claim 18, Lee discloses a display device (see Lee, FIGs. 4A and 4B) comprising:
a folding area (BA, FIG. 4B) at which the display device is foldable, and a non-folding area (NBA, FIG. 4B) which is adjacent to the folding area (BA);

a protective film (WM+OAP2) facing the display panel (DP) at both the folding area (BA) and the non-folding area (NBA); and
an adhesive member (OAP1, FIG. 4B) which couples the protective film (WM+OAP2) to the display panel (DP) at the folding area (BA),
wherein the display device which is folded at the folding area (BA), disposes the adhesive member (OAP1) both between the display panel (DP) and the protective film (WM+OAP2).
Lee fails to explicitly disclose the adhesive member (OAP1) having a thickness of about 15 micrometers to about 18 micrometers, at the folding area (BA).
However, Lee discloses that the adhesive member (OAP1) has a thickness of 5 micrometers to 100 micrometers (¶ [0017]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the adhesive member with a thickness of about 15 micrometers to about 18 micrometers, since where the claimed ranges (about 15 micrometers to about 18 micrometers) lie inside ranges disclosed by the prior art (5 micrometers to 100 micrometers), a prima facie case of obviousness exists. See MPEP § 2144.05(I).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG-Pub No.: 2019/0086709 A1, hereinafter, “Lee”), as applied to claim 3 above, Hwang et al. (US PG-Pub No.: 2016/0197300 A1, hereinafter, “Hwang”).
Regarding claim 4, Lee discloses the display device of claim 3.
Lee is silent regarding that the acrylic material includes at least one of butyl acrylate, ethyl acrylate and acrylic acid.
However, Hwang discloses that an adhesive layer comprises at least one of butyl acrylate, ethyl acrylate and acrylic acid (¶¶¶ [0044]-[0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Lee’s acrylic material includes at least one of butyl acrylate, ethyl acrylate and acrylic acid, as taught by Hwang, since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP § 2144.07.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG-Pub No.: 2019/0086709 A1, hereinafter, “Lee”), as applied to claim 3 above, and further in view of Jung et al. (US PG-Pub No.: 2017/0123460 A1, hereinafter, “Jung”).
Regarding claim 5, Lee discloses the display device of claim 1.
Lee is silent regarding a driving chip on the display panel and through which electronic signals are provided to the display panel from outside the display panel.
Jung, however, discloses a display device (see Jung, FIGs. 4-6), comprising a driving chip (S1/S2, FIG. 4) on a display panel and through which electronic signals are provided to the display panel from outside the display panel (FIG. 6).


Regarding claim 6, Lee in view of Jung discloses the display device of claim 5, wherein the driving chip (S1/S2) is in the second non-folding area (Jung, FIG. 4).
Note: the reason of obviousness to combine teachings from Lee and Jung has been given above regarding claim 5; therefore, it will not be repeated hereinafter.

Regarding claim 7, Lee in view of Jung discloses the display device of claim 6, further comprising a display area (DD-DA; Lee, FIG. 4A) in which an image is displayed, and a non-display area (DD-NDA, FIG. 4A) adjacent to the display area (DD-DA), wherein the driving chip (Jung’s S1/S2) which is in the second non-folding area (Lee’s bottom NBA), is in the non-display area (Jung, FIG. 4).

Regarding claim 8, Lee in view of Jun discloses the display device of claim 6, wherein the driving chip (Jung’s S1/S2) is mounted directly on the display panel (Jung’s FIG. 4).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG-Pub No.: 2019/0086709 A1, hereinafter, “Lee”), as applied to claim 3 above, and further in view of Jin et al. (US PG-Pub No.: 2016/0321024 A1, hereinafter, “Jin”).
Regarding claim 10, Lee discloses the display device of claim 1.
Lee is silent regarding that the display panel (DP) which is coupled to the protective film (WM+OAP2) by the adhesive member (OAP1) having the thickness of about 15 micrometers to about 18 micrometers, has a thickness which ranges from about 35 micrometers to about 40 micrometers.
Jin, however, discloses a display device (see Jin, FIG. 1), comprising a display panel (110, FIG. 1) having a thickness of several tens of micrometers (¶ [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Lee’s display panel with a thickness of several tens of micrometers, as taught by Jin, in order to form flexible display panel. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the display panel with a thickness which ranges from about 35 micrometers to about 40 micrometers, since where the claimed ranges lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP § 2144.05(I).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG-Pub No.: 2019/0086709 A1, hereinafter, “Lee”), as applied to claim 3 above, and further in view of Nam et al. (US PG-Pub No.: 2015/0147532 A1, hereinafter, “Nam”).
claim 11, Lee discloses the display device of claim 1.
Lee is silent regarding that the protective film (WM+OAP2) which is coupled to the display panel (DP) by the adhesive member (OAP1) having the thickness of about 15 micrometers to about 18 micrometers, has a thickness which ranges from about 47 micrometers to about 52 micrometers.
Nam, however, discloses a display device, comprising a window member (WM) having a thickness which ranges from about 20 micrometers to about 300 micrometers (¶ [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Lee’s window member with a thickness of about 20 micrometers to about 300 micrometers, as taught by Nam, in order to protect the device with minimum strain (Nam, ¶ [0050]). Accordingly, Lee’s protective film (WM+OAP2) is from about 25 nanometers to about 400 nanometers (Lee, ¶ [0017]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Lee’s protective film with a thickness of about 47 micrometers to about 52 micrometers, since where the claimed ranges lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP § 2144.05(I).

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG-Pub No.: 2019/0086709 A1, hereinafter, “Lee”) in view of Jung et al. (US PG-Pub No.: 2017/0123460 A1, hereinafter, “Jung”).
Regarding claim 12, Lee discloses a display device (see Lee, FIGs. 4A and 4B) comprising:
a display panel (DP, FIG. 4B);
an adhesive member (OAP1, ¶ [0054]) including acrylic (¶ [0087]); and
a protective film (WM+OAP2, FIG. 4B) including polyimide (¶ [0087], OAP2 comprising polyimide), which faces the display panel (DP), with the adhesive member (OAP1) including acrylic therebetween, the adhesive member (OAP1) coupling the display panel (DP) to the protective film (WM+OAP2).
Lee is silent regarding the display panel (DP) including a driving chip directly mounted thereto; and the adhesive member (OAP1) having a thickness of about 15 micrometers to about 18 micrometers.
However, Lee discloses that the adhesive member (OAP1) has a thickness of 5 micrometers to 100 micrometers (¶ [0017]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the adhesive member with a thickness of about 15 micrometers to about 18 micrometers, since where the claimed ranges (about 15 micrometers to about 18 micrometers) lie inside ranges disclosed by the prior art (5 micrometers to 100 micrometers), a prima facie case of obviousness exists. See MPEP § 2144.05(I).

Jung, however, discloses a display device (see Jung, FIGs. 4-6), comprising a driving chip (S1/S2, FIG. 4) directly on a display panel (FIG. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a driving chip on the display panel, as taught by Jung, in order to provide an image signal to which a folding angle is applied (Jung, ¶ [0006]).

Regarding claim 16, Lee in view of Jun discloses the display device of claim 12, wherein the thickness of the adhesive member (OAP1) ranges from about 16 micrometers to about 17 micrometers (since it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the adhesive member with a thickness of about 16 micrometers to about 17 micrometers, since where the claimed ranges (about 16 micrometers to about 16 micrometers) lie inside ranges disclosed by the prior art (15 micrometers to 18 micrometers), a prima facie case of obviousness exists. See MPEP § 2144.05(I).).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG-Pub No.: 2019/0086709 A1, hereinafter, “Lee”) in view of Jung et al. (US PG-Pub No.: 2017/0123460 A1, hereinafter, “Jung”), as applied to claim 12 above, and further in view of Yang et al. (US PG-Pub No.: 2017/0278900 A1, hereinafter, “Yang”).
Regarding claim 13, Lee in view of Jung discloses the display device of claim 12.

Yang, however, discloses a display device (see Yang, FIGs. 5 and 8), comprising a display panel (DP, FIG. 8) comprising a polyimide substrate (SUB, ¶ [0091]) and a display element layer (DP-OLED) which is on the polyimide substrate (SUB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the display panel of Lee in view of Jung comprising a polyimide substrate and a display element layer which is on the polyimide substrate, as taught by Yang, since the selection of a known material (polyimide) based on its suitability for its intended use (to form display panel substrate) supports a prima facie obviousness determination. See MPEP § 2144.07.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG-Pub No.: 2019/0086709 A1, hereinafter, “Lee”) in view of Jung et al. (US PG-Pub No.: 2017/0123460 A1, hereinafter, “Jung”) and Yang et al. (US PG-Pub No.: 2017/0278900 A1, hereinafter, “Yang”), as applied to claim 13 above, and further in view of Jin et al. (US PG-Pub No.: 2016/0321024 A1, hereinafter, “Jin”).
Regarding claim 14, Lee in view of Jung and Yang discloses the display device of claim 13.
Lee in view of Jung and Yang is silent regarding that the protective film (WM+OAP2) faces the display element layer with the polyimide substrate therebetween.
However, Jin discloses a display device (see Jin, FIG. 1), comprising protective films (410+420) on both sides of a display panel (110).
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG-Pub No.: 2019/0086709 A1, hereinafter, “Lee”) in view of Jung et al. (US PG-Pub No.: 2017/0123460 A1, hereinafter, “Jung”) and Yang et al. (US PG-Pub No.: 2017/0278900 A1, hereinafter, “Yang”), as applied to claim 13 above, and further in view of Lee et al. (US PG-Pub No.: 2018/0286939 A1, hereinafter, “Lee2”).
Regarding claim 15, Lee in view of Jung and Yang discloses the display device of claim 13.
Lee in view of Jung and Yang is silent regarding that the driving chip (Jung’s S1/S2) is directly mounted to the display panel comprising the polyimide substrate, by a chip-on-plastic structure.
Lee2, however, discloses a display device (see Lee2, FIG. 1), wherein driving chip (DIC) is directly mounted to a display panel by a chip-on-plastic structure (¶ [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to mount the driving chip of Lee in view of Jung and Yang directly to the display panel comprising the polyimide substrate, by a .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG-Pub No.: 2019/0086709 A1, hereinafter, “Lee”) in view of Jung et al. (US PG-Pub No.: 2017/0123460 A1, hereinafter, “Jung”), as applied to claim 16 above, and further in view of Jin et al. (US PG-Pub No.: 2016/0321024 A1, hereinafter, “Jin”).
Regarding claim 17, Lee in view of Jung discloses the display device of claim 16.
Lee in view of Jung is silent regarding that the protective film (WM+OAP2) which is coupled to the display panel (DP) by the adhesive member (OAP1) having the thickness which ranges from about 16 micrometers to about 17 micrometers, has a thickness which is about 50 micrometers.
Jin, however, discloses a display device (see Jin, FIG. 1), comprising a display panel (110+111, FIG. 1) having a thickness of several tens of micrometers (¶ [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the display panel of Lee in view Jung with a thickness of several tens of micrometers, as taught by Jin, in order to form flexible display panel. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the display panel with a thickness about 50 micrometers, since where the claimed ranges lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP § 2144.05(I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.